Title: To George Washington from Brigadier General Charles Scott, 2 September 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            [near White Plains] Sept. 2d 1778
          
          Having Considerd the several Matters Your Excellency Laid before the board of officers
            last evening. I am of opinion that No relief be Sent from this armey to Rhode Island
            unless Some farther Intelligence should Warrant it, which in all probability the Event
            of a few Days will determine I have no Idea of any Valuable purposes Being answer’d by
            even taking posession (If we could do so) of the enemys works at and about Kings Bridg.
            when they can when ever they please force us to leave them, I am therfore of oppinion
            that nothing aught to be attempted there I am Your Excellencys Obt Servt
          
            Chs Scott
          
        